Citation Nr: 1548643	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  05-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for Crohn's disease with a stitch abscess.

2.  Entitlement to an initial rating higher than 10 percent for surgical scars of the anterior trunk.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected Crohn's disease.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a hernia.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Pittsburgh, Pennsylvania, and Cleveland, Ohio.  In a September 2004 rating decision, the RO, in part, continued a 60 percent rating for Crohn's disease and denied entitlement to a TDIU.  The Board remanded those claims for additional development in November 2007, and ultimately denied them in September 2008.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded those claims back to the Board in September 2009 for further adjudication consistent with the JMR.  In March 2010, the Board remanded the claims again for additional development.

In addition, in an August 2010 rating decision, the RO denied claims for service connection for PTSD and service connection for depression secondary to Crohn's disease.  The Veteran perfected an appeal of these claims.

In November 2013, the RO granted service connection for surgical scars of the anterior trunk, and assigned a 10 percent evaluation effective from April 11, 2012.  The RO also denied service connection for hemorrhoids and service connection for a hernia.  The Veteran filed a notice of disagreement with these denials of service connection and the initial 10 percent rating assigned to his scars.

In March 2015, the Board remanded all of the above claims for further development.  In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

The issues of a rating higher than 60 percent for Crohn's disease, an initial rating higher than 10 percent for anterior trunk scars, service connection for an acquired psychiatric disorder other than PTSD, service connection for hemorrhoids, service connection for a hernia, and entitlement to a TDIU prior to April 1, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his June 2015 Board hearing, the Veteran withdrew his claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claim for service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant on the record at a hearing.  38 C.F.R. § 20.204 .

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated at his June 2015 hearing that he wished to withdraw his appeal regarding service connection for PTSD.  See Hearing Transcript at 2-3.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for that issue, and it is dismissed.


ORDER

The appeal for service connection for PTSD is dismissed.


REMAND

Unfortunately, yet further development is necessary prior to adjudicating the Veteran's remaining claims.

As noted above, the Board remanded all of the Veteran's claims for additional development in March 2015.  The purpose of the remand was to provide the Veteran with a statement of the case (SOC) for the claims of service connection for hemorrhoids, service connection for a hernia, and an increased initial rating for his trunk scars, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Board also instructed the AOJ to obtain medical records associated with the Veteran's receipt of Social Security Administration (SSA) disability benefits.  To date, however, neither of these directives has been implemented.  Therefore, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

As the claims are being remanded, the Veteran's most recent VA treatment records should also be obtained.  In addition, his last VA examination for Crohn's disease was in March 2011, and he should therefore be afforded another examination to assess the current severity of that condition.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the issues of entitlement to an initial rating higher than 10 percent for surgical scars of the truck, and entitlement to service connection for hemorrhoids and a hernia.  Provide the Veteran with appropriate notice of his appellate rights.

The Veteran is reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed after receiving the statement of the case.

2.  Obtain all pertinent records from the SSA regarding the Veteran's disability application and determination.  All attempts to obtain these records, and all responses received, must be noted in the claims file.

3.  Obtain the Veteran's VA treatment records for the period from August 2013 through the present and associate them with the claims file.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected Crohn's disease.  The examination must be performed by an appropriate physician, e.g., a gastroenterologist, by fee basis if necessary.  The claims file should be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies should be completed.  The examiner should specifically address the following:

a.  Is the Veteran's Crohn's disease manifested by pronounced impairment of health objectively supported by examination findings such as marked malnutrition, anemia, and general debility?

b.   Is the Veteran's Crohn's disease manifested by serious complications such as liver abscess?

c.  Does the Veteran experience severe and uncontrollable diarrhea?  If not, is that due to his taking prescribed medication, e.g., colestipol?

5.  Following completion of the above development, readjudicate the Veteran's claims of entitlement to a rating higher than 60 percent for Crohn's disease, entitlement to service connection for an acquired psychiatric disorder other than PTSD, and entitlement to a TDIU prior to April 1, 2012.  If any benefit sought on appeal is not fully granted, the Veteran and his representative must be furnished a supplemental statement of the case and given the opportunity to respond.  The claims must then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


